Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2019.07.25
                                                                         14:23:43 -05'00'



                  People v. Brown, 2018 IL App (1st) 160924



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           SEAN BROWN, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-16-0924



Filed             October 9, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 15-CR-20; the
Review            Hon. Arthur F. Hill Jr., Judge, presiding.



Judgment          Affirmed as modified and remanded with directions.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Jonathan Pilsner, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Matthew Connors, and Elizabeth Reilly, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             JUSTICE MASON delivered the judgment of the court, with opinion.
                  Justice Lavin concurred in the judgment and opinion.
                  Justice Hyman concurred in part and dissented in part, with opinion.
                                               OPINION

¶1        Following a bench trial, Sean Brown was found guilty of one count of being an armed
     habitual criminal (AHC) (720 ILCS 5/24-1.7(a) (West 2014)), two counts of unlawful use or
     possession of a weapon by a felon (UUWF) (id. § 24-1.1(a)), and two counts of aggravated
     unlawful use of a weapon (AUUW) (id. §§ 24-1.6(a)(1), (a)(3)(A-5), (a)(3)(C)). The court
     merged the counts and sentenced Brown to 13 years’ imprisonment on the AHC conviction.
     On appeal, Brown contends that (i) his sentence is excessive because his criminal background
     does not justify a 13-year sentence, (ii) the trial court relied on a sentencing factor inherent in
     the offense, and (iii) the trial court deprived him of his right to a meaningful appeal by failing
     to fully articulate its sentencing decision. Brown also challenges the fines and fees imposed
     against him. We affirm, but correct the order assessing fines, fees, and costs.
¶2        On January 1, 2015, at about 2:50 a.m., Chicago police officers Ohlson and Lopez curbed a
     vehicle along West Roosevelt Road for not using its turn signal to change lanes. Brown was
     seated in the rear passenger seat, behind the driver. When the driver of the vehicle revealed that
     he did not have a valid driver’s license, Ohlson asked the driver and Brown to step out of the
     vehicle. As Brown stepped out of the vehicle, Ohlson saw him remove what appeared to be a
     handgun from his pants pocket and throw it on the rear floorboard of the vehicle. Brown fled as
     Ohlson tried to detain him, and Ohlson and Lopez gave chase on foot. A short time later, an
     assisting unit detained Brown along South Albany Avenue, and Ohlson identified him. Lopez
     recovered a handgun containing five live rounds of ammunition from the rear floorboard of the
     curbed vehicle from which Brown fled.
¶3        Brown was later charged with AHC, two counts of UUWF, and five counts of AUUW. At
     Brown’s request, the parties and the trial court held a conference, which was not transcribed.
     After the conference, the court announced that it had “indicated” at the end of the conference
     that, if Brown pled guilty, it would sentence him to 10 years’ imprisonment. Brown rejected
     the court’s offer, and the case proceeded to trial. Before trial, the state elected not to proceed on
     four counts of AUUW, and proceeded on the remaining counts.
¶4        In addition to the evidence summarized above, the State admitted into evidence at Brown’s
     trial certifications of Brown’s prior convictions for UUWF (2008) and manufacture or delivery
     of a controlled substance (2009). The State also admitted a certification from Tracy Shultz of
     the Firearms Services Bureau of the Illinois State Police, stating that, as of January 20, 2015,
     records of the Firearms Services Bureau show Brown had never been issued a firearm owner’s
     identification card or a concealed carry license. Brown rested without presenting any evidence.
     The trial court found Brown guilty on all counts.
¶5        At sentencing, the presentence investigation report (PSI) showed Brown had been
     sentenced on multiple felony convictions: UUWF (2008—3 years Illinois Department of
     Corrections (IDOC)), manufacture or delivery of a controlled substance (2009—3 years
     IDOC), and possession of a controlled substance (2006—2 years 710-1410 probation,
     2007—1 year IDOC, 2012—18 months IDOC, 2013—3 years IDOC). At the time of his arrest
     in 2015, Brown was 26 years old, was working as a part time laborer earning minimum wage,
     and regularly took ecstasy.
¶6        The State argued in aggravation that Brown had six prior felony convictions, including
     Class 2 felony convictions for UUWF and manufacture or delivery of a controlled substance,
     as well as four convictions for Class 4 felony possession of a controlled substance. In

                                                   -2-
       mitigation, defense counsel argued that the court should consider the nature of Brown’s prior
       felony convictions, which were “all, but for one, narcotics related.” Counsel maintained that
       there was no indication in Brown’s background that he engaged in violence or used a firearm to
       commit a crime. Counsel emphasized that Brown was turning 28 years old at the time of
       sentencing, had completed his GED, and had participated in drug and alcohol counseling and
       the Cook County Department of Corrections’ PACE program. Counsel also noted that Brown
       had a bad family background, where “everybody” in his family had been incarcerated. Counsel
       requested that Brown receive a sentence “toward” the minimum. In allocution, Brown
       requested leniency.
¶7          In announcing its sentence, the trial court stated that it had considered all factors in
       aggravation and mitigation, including Brown’s criminal history. The court acknowledged that,
       apart from his 2008 UUWF conviction, “the bulk” of Brown’s criminal history was drug
       related and nonviolent. The court noted that Brown would be obligated to serve 85% of his
       sentence and then sentenced him to 13 years’ imprisonment for being an armed habitual
       criminal. The court merged the other convictions into the armed habitual criminal conviction,
       credited Brown with 432 days’ time served, and assessed $844 in fines, fees, and costs. The
       court later denied Brown’s motion to reconsider sentence.
¶8          Here, Brown contends that his sentence is excessive. The Illinois Constitution requires a
       trial court to impose a sentence that achieves a balance between the seriousness of the offense
       and the defendant’s rehabilitative potential. People v. Knox, 2014 IL App (1st) 120349, ¶ 46
       (citing Ill. Const. 1970, art. I, § 11, and People v. Lee, 379 Ill. App. 3d 533, 539 (2008)).
                “To find the proper balance, the trial court must consider a number of aggravating and
                mitigating factors including: ‘the nature and circumstances of the crime, the
                defendant’s conduct in the commission of the crime, and the defendant’s personal
                history, including his age, demeanor, habits, mentality, credibility, criminal history,
                general moral character, social environment, and education.’ ” Id. (quoting People v.
                Maldonado, 240 Ill. App. 3d 470, 485-86 (1992)).
       A reviewing court will not reweigh sentencing factors and may not substitute its judgment for
       that of the trial court merely because it would have weighed the factors differently. Id.
¶9          A reviewing court gives substantial deference to the trial court’s sentencing decision
       because the trial judge, having observed the defendant and the proceedings, is in a much better
       position to consider these factors. People v. Snyder, 2011 IL 111382, ¶ 36. There is a
       presumption that a trial court considered all relevant factors in determining a sentence, and that
       presumption will not be overcome without explicit evidence in the record that the trial court
       did not consider mitigating factors. People v. Flores, 404 Ill. App. 3d 155, 158 (2010). A
       reviewing court may not modify a defendant’s sentence absent an abuse of discretion. Snyder,
       2011 IL 111382, ¶ 36. An abuse of discretion will be found only “where the sentence is greatly
       at variance with the spirit and purpose of the law[ ] or manifestly disproportionate to the nature
       of the offense.” (Internal quotation marks omitted.) Id. (quoting People v. Stacey, 193 Ill. 2d
       203, 210 (2000)).
¶ 10        The offense of armed habitual criminal is a Class X felony, punishable by 6 to 30 years’
       imprisonment. 720 ILCS 5/24-1.7(b) (West 2014); 730 ILCS 5/5-4.5-25(a) (West 2014). As
       Brown’s 13-year sentence falls within the permissible statutory range, we presume it is proper.
       See Knox, 2014 IL App (1st) 120349, ¶ 47.


                                                   -3-
¶ 11        Brown argues that the trial court abused its discretion in sentencing him because (1) his
       13-year sentence—three years greater than the sentence it offered in exchange for his guilty
       plea—penalized him for exercising his right to trial, (2) the trial court deprived him of any
       meaningful opportunity to appeal his sentence because of its “scant” explanation of the reasons
       for the sentence, (3) the trial court relied upon an improper sentencing factor in considering
       Brown’s previous UUWF conviction, on which his AHC conviction was predicated, and
       (4) his sentence is excessive in light of his drug-related, and non-violent criminal background.
¶ 12        Brown first argues that his sentence amounts to punishment for exercising his right to a
       trial. Although it may be proper in imposing sentence to grant concessions to a defendant who
       enters a plea of guilty, a court may not penalize the defendant for asserting his right to a trial.
       People v. Ward, 113 Ill. 2d 516, 526 (1986). We will set a sentence aside if the trial court’s
       remarks evince that the imposed sentence resulted, at least in part, from the fact that defendant
       did not plead guilty and instead exercised his right to trial. People v. Moore, 263 Ill. App. 3d 1,
       11 (1994). A sentence may be set aside on this ground only if it is clearly evident from the
       record as a whole that the sentence was improperly imposed. Ward, 113 Ill. 2d at 526-27.
¶ 13        There is no such evidence in the record here. The trial court did not mention the earlier plea
       offer at sentencing. The mere fact that it imposed a greater sentence than that offered in the
       plea deal does not support an inference that it imposed the sentence as a punishment for
       demanding trial. People v. Andrews, 2013 IL App (1st) 121623, ¶ 19.
¶ 14        Brown cites People v. Love, 139 Ill. App. 3d 104, 116-18 (1985), where this court reduced
       a sentence imposed after trial that was more than double the sentence the defendant had
       received before withdrawing his guilty plea. The court found there was no suggestion “that the
       more severe sentence was based on conduct occurring after the original sentence had been
       imposed.” Id. at 117. But as we observed in People v. Parsons, 284 Ill. App. 3d 1049 (1996):
                “[T]here is nothing inherently unconstitutional in increasing a sentence after trial. Such
                an increase need not connote the imposition of a penalty because the defendant elected
                to proceed to trial, but, rather, the disparity may simply reflect an inducement given to
                a defendant to plea bargain in exchange for a sentence less than that which is ordinarily
                warranted.” Id. at 1064.
       Further, a sentence greater than that offered before trial may be explained by the court’s
       consideration of additional evidence regarding the circumstances of the crime admitted at trial.
       People v. Peterson, 311 Ill. App. 3d 38, 53 (1999) (higher sentence following trial may be
       justified by trial court’s greater appreciation of nature and extent of crime during trial).
¶ 15        Brown argues there is “nothing particularly aggravating” to justify a 30% increase over the
       sentence he was offered before trial. However, he rejected the sentence the court offered in
       order to induce him to accept the plea, and thus chose not to take advantage of the inducement
       of a lower sentence. See People v. Moss, 205 Ill. 2d 139, 171 (2001) (“A court may grant
       dispositional concessions to defendants who enter a guilty plea when the public’s interest in
       the effective administration of justice would thereby be served.”). Nothing in the record
       demonstrates that the court held this against him at sentencing. Consequently, it is not clearly
       evident that the trial court abused its discretion in imposing a sentence higher than its plea
       offer. See People v. Means, 2017 IL App (1st) 142613, ¶¶ 21-22 (finding that the trial court did
       not punish the defendant for exercising his right to a trial, in part, because the trial court did not
       mention plea negotiations at sentencing).


                                                     -4-
¶ 16        Nevertheless, Brown argues that if we find the trial court’s sentence did not punish him for
       exercising his right to a trial, we should instead hold that the judge’s “minimal comments” at
       sentencing deprived him of a record necessary to meaningfully challenge his sentence,
       violating his constitutional rights of appeal and to due process. He contends that, due to the
       trial court’s “sparse” findings on the record at sentencing, we cannot determine if the trial court
       abused its discretion in sentencing him to 13 years’ imprisonment. Brown asks that we remand
       his case to the trial court with specific instructions to more adequately explain the justification
       for his sentence.
¶ 17        Brown acknowledges that, in People v. Davis, 93 Ill. 2d 155, 162-63 (1982), our supreme
       court held that the trial court does not have a mandatory statutory duty to give a statement of
       reasons for imposing a particular sentence. See also People v. Martin, 2012 IL App (1st)
       093506, ¶ 48 (trial court not required to detail for the record the process by which it concluded
       that the penalty it imposed was appropriate). Nevertheless, Brown argues that Davis’s holding
       has been distorted by the appellate court in a way that impedes review of sentencing errors and
       is contrary to statutory language. See 730 ILCS 5/5-4.5-50(c) (West 2014) (“The sentencing
       judge in each felony conviction shall set forth his or her reasons for imposing the particular
       sentence entered in the case ***.”).
¶ 18        In support of his argument, Brown cites to dissenting and specially concurring opinions,
       asserting that, in the interest of fairness and transparency, the trial court should give defendant
       an explanation of its sentencing decision. See Davis, 93 Ill. 2d at 163-68 (Simon, J.,
       dissenting); People v. Jackson, 375 Ill. App. 3d 796, 804-10 (2007) (McDade, J., specially
       concurring, and Wright, J., concurring in part and dissenting in part); People v. Bryant, 2016 IL
       App (1st) 140421, ¶¶ 25-35 (Hyman, J., specially concurring). While we consider and respect
       the views of our colleagues so expressed, these are not binding authorities. People v. Holt, 372
       Ill. App. 3d 650, 653 (2007) (“concurring opinions, while persuasive, are not binding
       authority”). And although we encourage trial judges to explain the reasons for the sentence
       imposed in each case, we adhere to the “well-established precedent” that a trial court is neither
       required to specify on the record the reasons for the sentence imposed, nor recite and assign
       value to each factor presented at the sentencing hearing. People v. Barnes, 2017 IL App (1st)
       143902, ¶ 95. Nor does our review of the record reveal that the trial court’s explanation for
       Brown’s sentence inadequate. At Brown’s sentencing hearing, the court explicitly took into
       account defense counsel’s primary argument: that although Brown had six felony convictions
       in his background, only one of them (UUWF) was arguably violent and the rest were all
       nonviolent narcotics-related offenses. It would have added nothing to the sentencing hearing,
       to Brown’s ability to challenge his sentence as excessive, or to our ability to review that
       sentence for the court to reiterate all the aggravating and mitigating factors counsel had spread
       of record moments before. And even before trial, Brown was aware that the court did not
       consider a minimum sentence appropriate as the court informed him it would impose a 10-year
       sentence (four years over the 6-year minimum) if he elected to plead guilty. Accordingly, we
       do not find that the lack of an expansive explanation of the reasons for the court’s selection of
       a 13-year sentence (still toward the lower end of the sentencing range) deprived Brown of the
       opportunity to mount a meaningful challenge to his sentence.
¶ 19        Brown also argues that the trial court relied upon an improper sentencing factor when it
       considered his prior UUWF conviction as an aggravating factor, even though, as charged, the
       UUWF conviction already served as a predicate offense for AHC. See 720 ILCS 5/24-1.7(a)(2)


                                                    -5-
       (West 2014) (enumerating UUWF as a predicate offense of AHC). The legislature has the
       power “to codify provisions which enhance a criminal offense (e.g., misdemeanor to a felony)
       or enhance the applicable range of punishment (e.g., extended term sentence or Class X
       sentencing). This is known as ‘single enhancement.’ ” People v. Thomas, 171 Ill. 2d 207, 223
       (1996). Double enhancement occurs when a factor already used to enhance an offense or
       penalty is reused to subject a defendant to a further enhanced offense or penalty. Id. Whether
       the trial court considered an improper double enhancement when sentencing Brown is a
       question of law, which we review de novo. See People v. Garcia, 2018 IL App (4th) 170339,
       ¶ 31.
¶ 20       We reject Brown’s argument that he suffered a double enhancement. In Thomas, 171 Ill. 2d
       at 224-25, our supreme court explained, “the discretionary act of a sentencing court in
       fashioning a particular sentence tailored to the needs of society and the defendant, within the
       available parameters, is a requisite part of every individualized sentencing determination.”
       Thus, “[t]he judicial exercise of this discretion, in fashioning an appropriate sentence within
       the framework provided by the legislature, is not properly understood as an ‘enhancement.’ ”
       Id. at 225. As part of that framework, the trial court must consider a number of aggravating and
       mitigating factors in imposing its sentence, including the defendant’s criminal history. Id. at
       227-28. Thomas, therefore, found the trial court’s use of prior convictions to impose a Class X
       sentence did not preclude it from “reconsidering” the same prior convictions and using them a
       second time as an aggravating factor in sentencing. Id. at 229.
¶ 21       Although Thomas concerned the mandatory Class X sentencing statute rather than the
       Class X AHC offense, we find the court’s reasoning applicable. Thus, although Brown’s prior
       UUWF conviction was used as a predicate offense for the AHC conviction, the trial court
       could properly consider the UUWF conviction as part of Brown’s criminal history. See id. at
       227-28. To paraphrase Thomas, while the fact of Brown’s prior UUWF conviction determined
       his eligibility for an AHC charge, it is the nature and circumstances of that conviction which,
       along with other factors in aggravation and mitigation, determined the exact length of his
       sentence. See id. Thus, in order to properly consider Brown’s criminal history, the court had to
       consider his prior UUWF conviction.
¶ 22       Further, the trial court, in announcing its sentencing decision, is not required to refrain
       from any mention of the factors that constitute elements of an offense, and the mere reference
       to the existence of such a factor is not reversible error. Andrews, 2013 IL App (1st) 121623,
       ¶ 15. Here, the court did not expressly state that it considered Brown’s prior UUWF conviction
       as an aggravating factor. Rather, it mentioned the conviction to provide an accurate description
       of Brown’s criminal history, which it ultimately characterized as “drug related and
       non-violent.” In sum, Brown’s sentence was not an improper double enhancement.
¶ 23       Brown also argues that his sentence was excessive because his criminal history does not
       include “any violent acts or arrests” and the trial court did not “fully appreciate” mitigating
       evidence of his participation in drug and alcohol counseling and the PACE program and the
       fact that he earned his GED. As mentioned, we presume that the trial court considered all
       relevant factors in determining a sentence absent evidence in the record demonstrating that it
       did not consider mitigating factors. Flores, 404 Ill. App. 3d at 158.
¶ 24       Brown has not identified explicit evidence showing that the trial court did not consider
       relevant mitigating factors. They were mentioned by Brown’s counsel during the sentencing
       hearing, and the same information was in the PSI that the court indicated it had received and

                                                  -6-
       read before the hearing. There is no basis for this court to presume that the trial court did not
       consider mitigating factors. See Means, 2017 IL App (1st) 142613, ¶ 16 (“the trial court is
       presumed to have considered the mitigating evidence contained in the record”). In addition, the
       trial court explicitly stated that it considered all factors in aggravation and mitigation. Given
       this record, Brown essentially asks us to reweigh sentencing factors and substitute our
       judgment for that of the trial court. This we will not do. See Knox, 2014 IL App (1st) 120349,
       ¶ 46. Because the mitigating evidence regarding Brown’s nonviolent background, his
       education, and his efforts at rehabilitation was presented to the trial court, we presume the
       court considered it, and Brown has not affirmatively shown otherwise. The court did not abuse
       its discretion in sentencing Brown to 13 years’ imprisonment.
¶ 25        Brown next contends that we should correct the order assessing fines, fees, and costs to
       vacate various assessments and characterize other assessments as fines subject to offset by his
       presentence custody credit. Brown concedes that he did not preserve these issues by raising
       them to the trial court. See People v. Hillier, 237 Ill. 2d 539, 544 (2010) (“It is well settled that,
       to preserve a claim of sentencing error, both a contemporaneous objection and a written
       postsentencing motion raising the issue are required.”). He argues we may review the issues
       under plain error or Illinois Supreme Court Rule 615(b). The State acknowledges the forfeiture
       but agrees that we may review these claims for the first time on appeal. Because the State does
       not argue Brown forfeited review of his fines and fees challenges, it has waived any forfeiture
       argument. See People v. Reed, 2016 IL App (1st) 140498, ¶ 13 (“the rules of waiver and
       forfeiture are also applicable to the State”). Accordingly, while we disagree that plain error or
       Rule 615(b) provide avenues for review of these forfeited issues (People v. Grigorov, 2017 IL
       App (1st) 143274, ¶ 14; People v. Griffin, 2017 IL App (1st) 143800, ¶ 9, appeal allowed, No.
       122549 (Ill. Nov. 22, 2017)), we will review Brown’s claims. We review the propriety of a trial
       court’s imposition of fines and fees de novo. Reed, 2016 IL App (1st) 140498, ¶ 13.
¶ 26        The State and Brown correctly agree the $100 trauma fund fine was improperly imposed.
       This fine should be “added to every penalty imposed in sentencing for a violation of Sections
       24-1.1, 24-1.2, or 24-1.5 of the Criminal Code of 1961 or the Criminal Code of 2012.” 730
       ILCS 5/5-9-1.10 (West 2016). The fine is therefore inapplicable to Brown’s sentence for the
       offense of armed habitual criminal, which is a violation of section 24-1.7 of the Criminal Code
       of 2012. See 720 ILCS 5/24-1.7(a) (West 2014). Accordingly, we vacate the trauma fund fine
       assessed against Brown. See Bryant, 2016 IL App (1st) 140421, ¶¶ 21-22.
¶ 27        We also vacate the $250 DNA identification system fee (730 ILCS 5/5-4-3(j) (West
       2016)), which was improperly imposed because Brown was already convicted of a felony
       offense in 2008 and 2009 in unrelated cases. See People v. Leach, 2011 IL App (1st) 090339,
       ¶ 38 (a defendant convicted of at least one previous felony conviction, after the DNA fee went
       into effect on January 1, 1998, is presumed to have already submitted DNA and paid the fee).
¶ 28        The State and Brown correctly agree that the $5 court system fee (55 ILCS 5/5-1101(a)
       (West 2016)) and the $5 electronic citation fee (705 ILCS 105/27.3e (West 2016)) should be
       vacated. The court system fee does not apply because Brown violated neither the Illinois
       Vehicle Code nor a municipal ordinance. 55 ILCS 5/5-1101(a) (West 2016). The electronic
       citation fee does not apply to Brown’s felony conviction for being an armed habitual criminal.
       See People v. Smith, 2018 IL App (1st) 151402, ¶ 12. Accordingly, we vacate both fees.
¶ 29        Brown lastly claims eight other assessments labeled as fees are actually fines subject to
       offset by his presentence custody credit. A defendant is entitled to a credit of $5 against his

                                                     -7-
       fines, but not fees, for each day spent in presentence custody. Reed, 2016 IL App (1st) 140498,
       ¶ 14 (citing 725 ILCS 5/110-14(a) (West 2012)). The nature of an assessment, not its statutory
       label, determines whether the assessment is a fee or fine. Id. A fee is a charge that “ ‘seeks to
       recoup expenses incurred by the state,’ or to compensate the state for some expenditure
       incurred in prosecuting the defendant.” People v. Graves, 235 Ill. 2d 244, 250 (2009) (quoting
       People v. Jones, 223 Ill. 2d 569, 582 (2006)). Whereas a fine is punitive in nature and serves as
       “ ‘ “a pecuniary punishment imposed as part of a sentence on a person convicted of a criminal
       offense.” ’ ” Id. (quoting Jones, 223 Ill. 2d at 581). The central characteristic that distinguishes
       a fee from a fine is “whether the charge seeks to compensate the state for any costs incurred as
       the result of prosecuting the defendant.” Id. Brown has 432 days of presentence custody and is
       therefore entitled to up to $2160 of presentence custody credit.
¶ 30        It is well established that, as the parties correctly agree, the $50 court system fee (55 ILCS
       5/5-1101(c)(1) (West 2016)) and the $15 state police operations fee (705 ILCS 105/27.3a(1.5)
       (West 2016)) are actually fines that should be offset by the credit. See Smith, 2018 IL App (1st)
       151402, ¶ 14 (citing People v. Ackerman, 2014 IL App (3d) 120585, ¶ 30, and People v.
       Millsap, 2012 IL App (4th) 110668, ¶ 31).
¶ 31        The parties disagree regarding Brown’s remaining challenges to his fees. Brown argues
       that the $2 Public Defender Records Automation Fund fee (55 ILCS 5/3-4012 (West 2016))
       and the $2 State’s Attorney Records Automation Fund fee (id. § 4-2002.1(c)) are fines.
       However, “the bulk of legal authority has concluded that both assessments are fees rather than
       fines because they are designed to compensate those organizations for the expenses they incur
       in updating their automated record-keeping systems while prosecuting and defending criminal
       defendants.” People v. Brown, 2017 IL App (1st) 150146, ¶ 38 (compiling cases). See contra
       People v. Camacho, 2016 IL App (1st) 140604, ¶¶ 47-56 (concluding these assessments are
       fines). In accordance with the weight of authority, we also find these assessments to be fees not
       subject to presentence custody credit. However, we vacate the $2 Public Defender Records
       Automation Fund fee because Brown was represented by private counsel at trial. See People v.
       Brown, 2017 IL App (1st) 142877, ¶ 78.1
¶ 32        Finally, Brown argues that the $190 felony complaint filing fee (705 ILCS
       105/27.2a(w)(1)(A) (West 2016)), the $25 automation fee (id. § 27.3a(1)), the $25 document
       storage fee (id. § 27.3c(a)), and the $25 court service fee (55 ILCS 5/5-1103 (West 2016)) are
       fines that should be offset by the credit. 2 In considering similar challenges to these
       assessments, we have already found that they are fees because they are “compensatory” and

           1
              We note that in an appeal pending in the supreme court, People v. Clark, 2017 IL App (1st)
       150740-U, appeal allowed, No. 122495 (Ill. Sept. 27, 2017), the Illinois Attorney General has
       conceded that the $2 Public Defender Records Automation Fee is a fine based on the fact that it is
       assessed in all cases, even those in which the defendant was represented by private counsel. The
       Attorney General maintains that the same assessment on behalf of the state’s attorney’s office is a fee.
       However, the state’s attorney has never made such a concession in this court and, frankly, it makes no
       sense. The nature of the assessment is the same whether the office benefitted is the state’s attorney or
       the public defender and we have consistently determined that the assessment by its nature is a fee. The
       fact that the fee is assessed in cases involving private counsel simply means the fee, as here, should be
       vacated.
            2
              The parties state the document storage fee assessed against Brown was $15. However, the fines,
       fees, and costs order indicates that the document storage fee assessed against Brown was $25.

                                                       -8-
       represent a “collateral consequence” of a defendant’s conviction. (Internal quotation marks
       omitted.) Brown, 2017 IL App (1st) 150146, ¶ 39 (quoting People v. Tolliver, 363 Ill. App. 3d
       94, 97 (2006)); Smith, 2018 IL App (1st) 151402, ¶ 15. Therefore, these assessments will not
       be offset by the credit.
¶ 33       In sum, we affirm Brown’s sentence and vacate the $100 trauma fund fine, the $250 DNA
       identification system fee, the $5 court system fee, the $5 electronic citation fee, and the $2
       Public Defender Automation Fund fee. We also order that the $50 court system fee and $15
       State Police operations fee should be offset by Brown’s presentence custody credit. We
       remand to the circuit court with directions to modify the fines, fees, and costs order
       accordingly. The trial court’s judgment is affirmed in all other respects.

¶ 34      Affirmed as modified and remanded with directions.

¶ 35        JUSTICE HYMAN, concurring in part and dissenting in part:
¶ 36        I agree with my colleagues that Brown’s sentence should be affirmed and agree with their
       disposition of the majority of Brown’s challenges to the various fines and fees imposed. I
       disagree with the holding as to the State’s Attorney Records Automation charge. As I
       previously explained in People v. Camacho, 2016 IL App (1st) 140604, the language of the
       relevant statutes demonstrates that this charge is assessed to fund the technology of that office,
       not to compensate for the costs of prosecuting a particular defendant. Id. ¶ 50. So, this charge
       is a fine, not a fee, and Brown is entitled to presentence credit against it.
¶ 37        As to the Public Defender’s Records Automation charge, the majority correctly vacates it
       because Brown did not use the services of the public defender. As an aside, the majority
       criticizes the Illinois Attorney General’s Office for conceding, in a similar case, that this
       charge is a fine. I agree with the Attorney General’s concession. See People v. Clark, 2017 IL
       App (1st) 150740-U, appeal allowed, No. 122495 (Ill. Sept. 27, 2017). That case was argued
       September 12, 2018; hopefully, we will soon have a definitive answer to this question.




                                                   -9-